2 U.S. 50
2 Dall. 50
1 L.Ed. 284
Innisv.Miller
Philadelphia Court of Common Pleas
August Sittings, 1790
2 U.S. 50
2 Dall. 50
1 L.Ed. 284
Innis

1
v.

Miller
Philadelphia Court of Common Pleas
August Sittings, 1790

2
Replevin. The Defendant offered Francis Bailey, as a witness; who being sworn on his voir dire, said 'that he was a judgment creditor of the defendant's; that he expected, if the defendant recovered, to be paid, at least a part of his debt; and that he did not know that the defendant had any other property than what was involved in the Replevin, to satisfy him; but, on the contrary, he believed that his payment depended on the defendant's recovery.' It appeared, likewise, that Bailey was the attorney in fact of the defendant, and in that character was active in prosecuting this, and other suits.


3
The admission of the witness was opposed by Bradford, Todd, and Levy, who cited 1 Dall. p. 62, M'Veaugh v. Goods. And supported by Serjeant, who cited Abrams v. Bunner.


4
By the Court: The law on this subject has been fully settled in the modern cases, by an accurate discrimination between the competency and the credibility of witnesses. The stream of justice should, however, be preserved clear and uncontaminated: and although a creditor is not excluded from giving testimony, as such; yet if he acknowledges an expectation, that he shall be bettered by the fate of the cause, (as in the case of M'Veaugh v. Goods, which was properly ruled) he is sensible of a positive interest, that must give a biass to his mind. From the answers of the witness, therefore, we must reject his testimony.